DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belloni Mourao et al. [US2019/0332106: Belloni] in view of Fuerth [US 2015/0137944; Fuerth].

Per claim 1. Belloni discloses a system for detecting abnormal behaviors of a driver of a vehicle, comprising: 
an input unit (e.g. microphone device) for inputting voice of the driver, as cited “The autonomous driver's behavior analysis program 110a, 110b may, for example, request that the driver speak into an existing multimedia microphone device associated with the vehicle 202. The autonomous driver's behavior analysis program 110a, 110b may then detect the identification of the driver based on analyzing a prerecorded voice, and detect distortions in the driver's voice that may indicate impairment (e.g., slurring, stammering, poor word choices, cursing, and delayed speech).” [para. 66] and if the driver’s behavior is detected (e.g. low or high level of impairment, A or B) low impairment behavior (reduce speed limit to predefined value) high impairment behavior (lock the engine associated with the vehicle) [see Figs. 4A-4C, para. 105], the autonomous driver's behavior analysis program 110a, 110b sends the unlock engine code to Driver B's parents, younger brother and two of Driver B's close friends, who were included on Driver B's predefined list of preferred contact people. Therefore, Engine B will remain locked until the correct unlock engine code is used…the unlock engine code may be entered into a computer display monitor connected to the autonomous driver's behavior analysis program 110a, 110b. Once the driver attempts to turn on the ignition associated with the vehicle 202, the driver may be prompted (e.g., via dialog box) to enter the unlock engine code. If the driver enters the correct unlock engine code, the engine associated with the vehicle may automatically start. If, however, the driver fails to enter the correct unlock engine code, the vehicle may not start.” [Para. 108-109].  Figs. 1-2 shows driver device (e.g. smart phone) includes the driver’s behavior analysis program 110a, 110b used to determine driver’s behavior and the smart phone 206 may be located or installed inside of the vehicle 202 [para. 37 and 27].  Thus, a computer (102 or 206) is located inside the vehicle but not installed inside vehicle, the computer 102 or 206 is wirelessly communication with vehicle’s components (e.g. engine unlock control unit), and the unlock signal transmitted from user’s phone is received by unlock unit controller.  That, the communication unit connected with the processing unit for receiving and transmitting the unlock instruction; and an unlock control unit connected with the communication unit for unlocking an engine lock of the vehicle upon receiving the unlock instruction.
Belloni teaches different types of inputs (e.g. existing vehicle sensors, global positioning system, smart phone information, driver’s historical data) used to analyze the driver’s behavior [para. 26] and an unlock code input by user for unlocking engine, except for not explicitly mention that the unlock code (e.g. password) to be input by driver via a randomly password 
Fuerth teaches an authentication device, includes a password input detection, wherein the password input is a set of different sized keys and symbols displayed on random keys on screen 106 [see Figs. 3A-3F], the computer device shows a display module (206) for displaying a plurality of buttons (104) with different colors [para. 43] and characters (e.g. symbols, letter and shapes) [para. 24, 36 and 43] to allow user to select desired buttons to generate an input password [para. 44]; a processing unit (included in computer device 102 for processing the input information and transmitting an access signal) connected with the input unit (208) [Fig. 2 and para. 25] and comprising: 
a random control module (e.g. size unit 201, position unit 204, color unit 207) [para. 27-29 and 33] for randomly re-arranging the colors [para. 41 and 43] and the characters (e.g. symbols, letters and shapes) on the buttons every time after the driver has entered one of the buttons [as cited at para. 33, 37 and 53] and 
a password verification module (e.g. authentication unit 210, para. 30 and 52) for comparing the input password and a predetermined password and generating an access instruction when the input password matches the predetermined password.  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to modify the randomly password input as taught by Fuerth to the input device of the driver behavior detection device of Belloni, for the advantage of enhancing the accuracy of behavior detection, because the more distraction to driver during behavior verification process, the better detection of the driver behavior.  

An access word that includes symbols along with colors may be harder to break than an access code that includes only symbols. Although the access code may be described as including an element of symbols and colors, this is not intended to be limiting and the access code may include a combination of more and/or different elements” [para. 43-44], that constitutes the colors of the buttons are visually similar to the colors of the characters on the buttons.

Per claim 9. Belloni and Fuerth made obvious above, except for not explicitly mention that the predetermined password includes alphabet letters or numbers arranged in an order. Fuerth further teaches “a symbol may include a letter of an alphabet, special character (e.g., "!," "@," "#," "$," "%," "A," "&," "*," "(", ")", "+", etc.), shape (e.g., triangle, circle, pyramid, etc.), or any other symbol that is capable of being an entry in an access code.” [para. 24] and the access code may include a combination of more and/or different elements [para. 43].  With that, the access code can be any appropriated alphabet, number or combination with characters, colors as user desired.  Thus, it would have been obvious to one having ordinary skills in the art would find it is obvious of a matter of design choice to use alphabet letters or number arranged in an order as predetermined password, because any appropriate key elements, such as alphabet letters or numbers can be stored and defined as authentication code, for increasing security. 

Per claim 10. Belloni and Fuerth made obvious above, Fuerth teaches at Figs. 1-2 which shows a driver computer device (e.g. smart phone) includes the driver’s behavior analysis program 110a, 110b [para. 37].  Thus, the computer (102 or 206) is wireless communication with vehicle’s components (e.g. engine unlock control unit) installed in vehicle, it would have been 

Per claim 11. Belloni and Fuerth made obvious above, Belloni shows computer 102 (e.g. smart phone) includes an autonomous Driver’s Behavior Analysis Program 110a, which includes driver voice analyzer algorithm to detect distortions in the voice of the driver that may indicate impairment [Figs. 1-2, para. 66] with that, the voice input is included on driver’s smart phone, that constitutes of at least one of the input unit, the processing unit, and the communication unit is provided in a mobile device or a vehicle-equipped control interface, as claimed for inputting driver behavior, analyzed and communicated with engine lock/unlock controller on vehicle. 

 Per claim 12. Belloni and Fuerth made obvious above, except for not explicitly mention that the predetermined password includes alphabet letters or numbers not arranged in an order. Fuerth further teaches “a symbol may include a letter of an alphabet, special character (e.g., "!," "@," "#," "$," "%," "A," "&," "*," "(", ")", "+", etc.), shape (e.g., triangle, circle, pyramid, etc.), or any other symbol that is capable of being an entry in an access code.” [para. 24] and the access code may include a combination of more and/or different elements [para. 43].  With that, the access code can be any appropriated alphabet, number or combination with characters, colors as user desired.  Thus, it would have been obvious to one having ordinary skills in the art would find it is obvious of a matter of design choice to use alphabet letters or number not arranged in an order as predetermined password, because any appropriate key elements, such as alphabet letters or numbers can be stored and defined as authentication code, for increasing security.  

. 

Claims 2-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belloni Mourao et al. in view of Fuerth, and further in view of Pathiyal [US 2003/0120957].

Per claim 2.  Belloni and Fuerth made obvious above, except for not explicitly mention a timing module for determining an input time the driver has taken to generate the input password.  Pathiyal discloses a security interface for mobile device, comprises a display (e.g. dialog box) for displaying a prompt to enter password [Fig. 3] and a timeout period for user enter password [see Fig 6, step 70 and para. 14 and 54].  It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to employ the timing module for determining an input time (e.g. time out) for user inputs password information as taught by Pathiyal to the system of combination above, for the advantage of more security, because without the input time limit, the security password can be figure out by trying to enter different codes for multiple times.   

Per claim 3. Belloni and Fuerth made obvious above, Pathiyal further teaches a predetermined time out for entering password elapses at step 70 [Fig. 6], that constitutes of the processing unit compares the input time determined by the timing module and a predetermined input time.

Per claim 4. Belloni and Fuerth made obvious above, Pathival further teaches the predetermined input time (step 70) and prompt user to enter password (at step 66) when user attempted to access secure information [see Fig. 6, para. 52-53], after timeout elapsed step 70 proceeded to steps 54-66, which prompt user to re-enter password, that constitutes the input time is greater than the predetermined input time, and the processing unit generates and transmits an instruction for re-entering a password to the input unit. 

Per claim 7.  Belloni and Fuerth made obvious above, except for not explicitly mention  the password verification module consecutively determines a mismatch between the input password and the predetermined password a predetermined number of times, and the processing unit stops accepting the input password from the input unit and waits for a predetermined waiting period before accepting the input password again.  Pathiyal teaches “the user may be prompted to re-enter a password, preferably until either the password is positively verified or the user has incorrectly entered the password a predetermined number of times. In the case of a negative result of password verification after the predetermined number of tries, the user may be prevented from accessing secure data for a predetermined period of time, or until a particular action is taken. This is common in GSM devices, where a SIM card can be used to lock out access to a device after repeated incorrect password entry.” [para. 47]. It have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to implement the concept of limited to re-enter a password after the predetermined number of times as taught by Pathiyal to the combination above, for advantage of increase security, because if user is an authority person, he/she would have a correct password after certain tries. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belloni Mourao et al. in view of Fuerth, and Pathival in claim 4 above, and further in view of Brown [US 10,129,245].

Per claim 5. Belloni and the combination made obvious above, except for not explicitly mention that the predetermined input time is 1.1 to 1.5 times of an average of multiple input times for inputting a correct password, and the predetermined input time does not exceed a maximum allowable time for entering a correct password.  Brown teaches a timing array as credentials invention which includes a feature of determining the timing information, as cited “when establishing credentials, if the user inputs the password three times, the following sets of timing information may be generated: [0, 248, 503, 751, 1009], [0, 251, 499, 758, 999], and [0, 239, 495, 747, 992]. The sets could then be averaged to yield the following set: [0, 246, 499, 752, 1000]. This set could then be used as the timing information of the multidimensional credentials stored for the user.” [col. 7, lines 43-67].  Although, Belloni does not explicitly mention the predetermined input time is 1.1 to 1.5 times, as long as the average of the multiple inputs are calculated, employ any known number such as, 1.1 to 1.5 times is not constitutes of inventive step, but it just a matter of design choice, because the password average time can be 

Per claim 6. The Belloni and the combination made obvious above, except for not explicitly mention wherein one input time among the multiple input times for inputting the correct password is substantially greater than the rest of the input times, the input time is excluded from calculation of the average of the multiple input times.  Brown further teaches the “a server system 101 may be configured to adjust the timing information it stores for a particular user as a form of machine learning”  [col. 8, lines 24-25], wherein the machine learning using pattern inputs to determine the predetermined input time, and that if pattern inputs are not consistent, machine learning would acknowledge the fault occurred.  Thus, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention, to find it obvious that any inappropriate input time or abnormal input time detected, such as substantially greater than the rest of the normal input times, the machine learning would be excluded or ignored from the pattern detection, for the benefit of better timing calculation, because the longer the input time may be indicated of not familiar to the correct password.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON M TANG whose telephone number is (571)272-2962. The examiner can normally be reached Monday-Friday 9:45-6:15 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SON M TANG/Examiner, Art Unit 2685            

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685